DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-18 and 20-21 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 05/03/2021.
Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn. The following rejection(s) and/or objection(s) are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Maintained Claim Rejections - 35 USC § 102
(with modifications as necessitated by amendments)

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Church et al.
Claims 1-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Church et al. (US 2007/0122817 A1, of record) and supplemental information provided by the Examiner as evidenced by Blackburn document page 158, also of record.
Regarding claim 1, Church teaches a method for synthesizing a target double stranded polynucleotide having a predefined sequence (e.g. see para. [0007]); comprising 
Providing an oligonucleotide library within an array device (e.g. see para [0111] and [0120]) which comprises a diversity of oligonucleotide library members, wherein each of the library members has a different sequence (e.g. see para. [0139]) and is contained in a separate library containment in an aqueous solution (e.g. see para. [0160] and [0246]) ,wherein the oligonucleotide library members include single stranded oligonucleotides and double stranded oligonucleotides with at least one overhang (e.g. “sticky ends” as per para. 0111-0112 and Fig. 2) and comprise at least 10,000 pairs of matching oligonucleotides (e.g. see para [0019] “polynucleotide constructs may be 1 gigabase in length or longer” and see para. [0060] “construction oligonucleotides may be about 200 nucleotides in length”, which would reasonably teach up to 500,000 oligo pairs being needed to make a polynucleotide with a length of 1 gigabase).
In a first assembly step, transferring at least a first pair of matching oligonucleotides from said library into a first reaction containment using a liquid handler and assembling the matching oligonucleotides thereby obtaining a first reaction product comprising at least one overhang (e.g. see para. [0111] and [0120])
In a second and further assembly steps, transferring at least a second and further pairs of matching oligonucleotides from said library into separate second and further reaction containments (e.g. para. [0160]), respectively, using a liquid handler 
Assembling said first, second and further reaction products in a predetermined hierarchical workflow, thereby producing said target ds polynucleotide with an overhang, (e.g. see para. [0160]) optionally followed by a finalization step to prepare blunt ends, (e.g. see para. [0144]) wherein said pairs of oligonucleotides used in steps b) and c) are determined using an algorithm to produce said target ds polynucleotide (e.g. see para. [0221]).
Regarding claim 2, Church teaches wherein a series of different target ds polynucleotides are synthesized using the same oligonucleotide library (e.g. see para. [0009]).
Regarding claim 3, since Church is suggesting creation of combinatorial libraries (as per para 0166), and specifically aptamer or Fab libraries where greater diversity of the library means greater coverage of sequence space and an increased chance of finding an aptamer or Fab to bind a target, there is reason to believe that the multiplexed library created by Church would include individual sequences which are less than 50% identical.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).In the instant case, Church produces an aptamer and/or Fab library (as per para 0166), which are known in the art to favor greater diversity of the library in finding a successful 
Regarding claims 4 and 5, Church teaches wherein said ss oligos and ds oligos have a length of 6 to 26 nucleotides (e.g. see para. [0060] and [0083]).
Regarding claim 6, Church teaches wherein the oligonucleotide library members comprise ss oligo and/or ds oligos which are modified by a process…biotinylation (e.g. see para. [0016]).
Regarding claim 7, Church teaches wherein said target ds polynucleotide has a length of at least 48 base pairs (e.g. see para. [0110]).
Regarding claim 8, Church teaches wherein said assembly steps comprise a ligation reaction which is an enzymatic and/or chemical reaction (e.g. see para. [0198]).
Regarding claim 9, Church teaches wherein said ligation reaction is an enzymatic ligation reaction using a ligase (e.g. see para. [0198]).
Regarding claim 10, Church teaches wherein said assembly steps are accomplished directly by hybridizing matching overhangs (e.g. see para. [0069]).
Regarding claim 11, Church teaches wherein the nucleotide sequence of said target ds polynucleotide is identical to a template (e.g. see para. [0110]).
Regarding claim 12, Church teaches wherein said target ds polynucleotide is further modified by a process…endonuclease reaction and an exonuclease reaction (e.g. see para. [0146]).
Regarding claim 13, Church teaches wherein said target ds polynucleotide is further modified to produce a derivative thereof, and wherein the derivative is any one of a ds DNA or ss DNA (e.g. see para. [0202-203])]).
Regarding claim 14, Church teaches wherein said separate library containments are spatially arranged in a three-dimensional order and wherein said three-dimensional order comprises at least two library containments which are at least partially stacked (e.g. “aligned in linear rows” see para. [0160]).
Regarding claim 15, Church teaches wherein said array device is any of a microarray (e.g. see para. [0119]).
Regarding claim 16, Church teaches wherein said target ds polynucleotide is sequenced to verify degree of identity with the sequence of a template or a SOI (e.g. see para. [0110] and [0202]).
Regarding claim 17, Church teaches an oligonucleotide library provided within an array device (e.g. see para. [0119]) comprising a diversity of library members, wherein the library members are single stranded oligonucleotides and double stranded oligonucleotides with at least one overhang (e.g. see para. [0060]) wherein each library members has a different nucleotide sequence and is contained in a separate library containment in an aqueous solution (e.g. see para. [0160] and [0246]) the containments being spatially arranged in a three-dimensional order (e.g. “Flow cell” and/or “rows” as per para. [0120]), wherein the library members comprise at least 10,000 pairs of matching oligonucleotides (e.g. see para [0019] “polynucleotide constructs may be 1 gigabase in length or longer” and see para. [0060] “construction oligonucleotides may be about 200 nucleotides in length”, which reasonably teaches up to about 500,000 oligo pairs that may be needed to make a polynucleotide with a length of 1 gigabase).
Regarding claim 18, Church teaches wherein said library containments are spatially arranged in a three-dimensional order, and wherein said three-dimensional order comprises at 
Regarding claim 20, Church teaches the ligase reaction and references the process used by Blackburn in Nucleic Acids in Chemistry and Biology (e.g. see para. [0071]). Blackburn discloses T4 DNA Ligase used to join DNA (as per evidence document Figure 4.17 and page 158).
Regarding claim 21, Church teaches wherein said target ds polynucleotide is further modified by an enzymatic modification using a molecule…nuclease (e.g. see para. [0146]).
***
Response to Arguments
	The 05/03/2021 remarks argue: not all elements are taught.
	Applicant’s arguments have been fully considered but they are not persuasive for at least the following reasons.
	The combination of limitations in claim 1; “separate containments” and “hierarchical assembly” is found in Church, para. [0160], which states that “hierarchical assembly strategies may be used in accordance with the methods disclosed” and that “a plurality of assembly reactions may be conducted in separate pools”.  Church also reasonably teaches at least 10,000 pairs of oligonucleotides in order to assemble a polynucleotide with a length of 1 gigabase, as per paras. [0019] and [0060], addressed in the above rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639